UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 03-4666
LUIS MARTINEZ SALGADO, a/k/a Felix
Llorens Figueroa,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
            James H. Michael, Jr., Senior District Judge.
                            (CR-02-37)

                  Submitted: February 25, 2004

                      Decided: April 1, 2004

   Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Charles E. Waldman, WALDMAN & ASSOCIATES, Memphis, Ten-
nessee, for Appellant. John L. Brownlee, United States Attorney,
Nancy S. Healey, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.
2                     UNITED STATES v. SALGADO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Luis Martinez Salgado pled guilty to conspiracy to distribute more
than 50 grams of methamphetamine, 21 U.S.C. § 846 (2000) (Count
1), and distribution of more than 50 grams of methamphetamine, 21
U.S.C.A. § 841 (West 1999 & Supp. 2003). He was sentenced to the
mandatory minimum term of sixty months imprisonment. Salgado
contends on appeal that the district court erred in deciding that he was
not eligible for sentencing under the safety valve provision in U.S.
Sentencing Guidelines Manual § 5C1.2 (2002). We affirm.

   To qualify for sentencing under the safety valve provision, a defen-
dant must meet all five criteria set out in 18 U.S.C. § 3553(f)(1)-(5)
(2000), and incorporated into USSG § 5C1.2(a)(1)-(5). A defendant
who qualifies for sentencing under § 5C1.2 may receive a two-level
reduction under § 2D1.1(b)(6), if applicable, and may be sentenced
within the guideline range without regard to any statutory minimum
sentence. The fifth requirement is that, before sentencing, "the defen-
dant has truthfully provided to the Government all information and
evidence the defendant has concerning the offense or offenses that
were part of the same course of conduct or of a common scheme or
plan . . . ." USSG § 5C1.2(a)(5). A defendant must make an affirma-
tive effort to disclose to the government everything he knows con-
cerning the offense or offenses involved before he may be eligible for
sentencing under the safety valve provision. United States v. Ivester,
75 F.3d 182, 184-85 (4th Cir. 1996).

   Because Salgado refused to identify his source for methamphet-
amine when he was interviewed by law enforcement officers, the dis-
trict court held that Salgado was not eligible for sentencing under the
safety valve provision. The court held that Salgado’s understandable
fear of reprisal did not create an exception to the requirements of
§ 5C1.2. We agree.
                       UNITED STATES v. SALGADO                         3
  Salgado also refused to testify, either at trial or before a grand jury,
but the court did not base its decision on the refusal to testify. Conse-
quently, his claim of error in this respect is misplaced.

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED